Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed March 25, 2020 has been entered.  Claims 59-74 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59, from which claim 66 indirectly depends, recites “an end effector deployment device having repositionable jaws” and claim 66 recites “actuating the handle causes a pair of jaws associated with the end effector to reposition with respect to one another”.  It is unclear if claim 66 is referring to the repositionable jaws of claim 59 or if claim 66 is introducing a second pair of jaws.  For the purpose of examination, claim 66 is interpreted such that actuating the handle causes the pair of repositionable jaws associated with the end effector to reposition with respect to one another.
Claim 74 recites the limitation "the end effect deployment device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending the claim to recite the end effector deployment device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59-60, 62, 64-66, 68-71, and 74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (US 2006/0020271, hereinafter “Stewart”).  
	Regarding claim 59, Stewart discloses a method of deploying an occlusion clip (16) comprising: inserting an occlusion clip (16) removably mounted to an end effector deployment device having repositionable jaws (42, 44) (Fig 5; para [0090]) through at least one of an incision and a trocar (para [0117] – through port), the occlusion clip and the end effector deployment device mounted to one another when inserted into and through at least one of the incision and the trocar (para [0117]); 
	repositioning the end effector deployment device to reposition the occlusion clip so the occlusion clip is interposed by a portion of a left atrial appendage (12) interposing a base (18) and a tip of the left atrial appendage by passing the tip of the left atrial appendage between opposing clamping surfaces of the occlusion clip (Fig 1; para [0087, 0117]; Fig 9A); 
	clamping the left atrial appendage with the occlusion clip to occlude the left atrial appendage without piercing the left atrial appendage between the occlusion clip (Figs 2, 3; para [0087-0088, 0117]);
	disengaging the occlusion clip (16) from the end effector deployment device; and, withdrawing the end effector deployment device through at least one of the incision and the trocar (para [0087-0088, 0117]).  
	
	Regarding claim 60, wherein the inserting step occurs during at least one of an open sternotomy, a left thoracotomy, a right thoracotomy, a left port procedure, a right port procedure, a subxiphoid approach, and a transdiaphragmatic approach (para [0117, 0121, 0134]).  
	Regarding claim 62, further comprising: making an incision as part of a procedure comprising at least one of an open sternotomy, a left thoracotomy, a right thoracotomy, a left port procedure, a right port procedure, a subxiphoid approach, and a transdiaphragmatic approach; and, introducing a trocar through the incision (para [0117, 0120, 0128]).  
	Regarding claim 64, wherein the end effector deployment device (42, 44) is mounted to a longitudinal conduit (shaft 36), which is mounted to a hand-held device (handle 38), the method further comprising repositioning the occlusion clip from a compressed position (Figs 6, 7, 9A) to an expanded position (Figs 7A, 8, 9B, 9C) (para [0087, 0092]) prior to interposing a portion of the left atrial appendage between the opposing clamping surfaces (Fig 1; para [0117]).  
	Regarding claim 65, further comprising actuating a handle (knob 50 of jaw actuator 48 on handle 38) associated with the hand-held device (38) to direct repositioning of the occlusion clip between the compressed position and the expanded position (para [0090, 0092, 0098]).  
	Regarding claim 66, wherein: actuating the handle (knob 50 of jaw actuator 48 on handle 38) causes a pair of jaws (42, 44) associated with the end effector to reposition with respect to one another; and, the pair of jaws is mounted to the occlusion clip (16) (para [0090, 0092, 0098]).  
	Regarding claim 68, further comprising grasping the left atrial appendage concurrent with repositioning the end effector deployment device to reposition the occlusion clip so the occlusion clip is interposed by the portion of the left atrial appendage (Fig 2; para [0087, 0117]).  
	Regarding claim 69, further comprising repeating the repositioning and clamping steps prior to the disengaging step (para [0117] – torque screw can be tightened and relaxed multiple times, if necessary to achieve proper placement).  
	Regarding claim 70, further comprising confirming a clamping position of the occlusion clip is operative to occlude the left atrial appendage using at least one of visualization and a transesophageal echocardiogram (para [0128]).  
	Regarding claim 71, wherein: the end effector deployment device (42, 44) is mounted to a longitudinal conduit (shaft 36), which is mounted to a hand-held device (handle 38); and, disengaging the occlusion clip from the end effector deployment device includes actuating a control associated with the hand-held device (para [0093, 0117] – rotate torque screw to relax sutures connecting the clip 16 to the jaws 42, 44).  
	Regarding claim 74, wherein: the end effector deployment device (42, 44) is mounted to a longitudinal conduit (shaft 36), which is mounted to a hand-held device (handle 38); and, the step of repositioning the end effector deployment device to reposition the occlusion clip includes locking a position of the end effect deployment device in at least one of an X-Y plane and a Y-Z plane with respect to the hand-held device (para [0098, 0117] – repositioning includes tightening torque screw to relax or tighten the sutures connecting the clip 16 to the jaws 42, 44, wherein the suture is locked and thus the position of the end effector deployment device is locked at each position of the turn of the screw).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2006/0020271), as applied to claim 59 above, further in view of van der Burg et al. (US 2005/0177182, hereinafter “van der Burg”).  Stewart discloses the invention substantially as claimed, as shown above, but fails to disclose insufflating a thoracic space prior to the inserting step.  Van der Burg discloses a similar method of inserting an end effector deployment device to treat a left atrial appendage and teaches the method may further include an insufflation step (para [0275]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart to further include the step of insufflating a thoracic space prior to the inserting step, as such a step would increase the available surgical space, prevent puncture of adjacent organs, and increase visualization.

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US
2006/0020271), as applied to claim 59 above, in view of Wallace (US 6,394,998). Stewart
disclose the invention substantially as claimed, as discussed above, but fails to disclose
repositioning the end effector deployment device in at least one of an X-Y plane and a Y-Z
plane with respect to the hand-held device. Wallace discloses a similar end effector deployment
device for deploying a clip and teaches the end effector has a wrist mechanism with an
associated control mechanism to reposition the device in several degrees of freedom (Figs 5-7,
10,11A and B). Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to modify Stewart such that the end effector
deployment device comprised the wrist mechanism taught by Wallace and included the step of
repositioning the end effector deployment device in at least one of an X-Y plane and a Y-Z
plane with respect to the hand-held device. Such a modification would provide the user with
more control in manipulating the device to a desired location and orientation for applying the
clip.

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2006/0020271), as applied to claim 59 above. Stewart discloses the invention substantially as claimed including wherein the end effector deployment device (42, 44) is mounted to a longitudinal conduit (shaft 36), which is mounted to a hand-held device (handle 38), the method comprising inserting the end effector deployment device and clip through at least one of an incision and a trocar and positioning the end effector deployment device and clip around the left atrial appendage (para [0117]).  Thus, the clip is positioned along with the jaws of the end effector device and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotationally reposition the occlusion clip (16) with respect to the left atrial appendage by rotating the hand-held device, i.e. rotating the entire handle and device, to position the jaws and clip around the left atrial appendage as taught (para [0117]), as it is old and well known in the art to laterally and rotationally move medical devices to obtain a correct position with respect to the target tissue and as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  

Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2006/0020271), as applied to claim 71 above, in view of Chin et al. (US 2006/0270900, hereinafter “Chin”).  Stewart discloses the invention substantially as claimed including wherein: the control comprises a wire (sutures 66, 68, 70, 72), which is operatively coupled the end effector (42, 44) and the occlusion clip (16); and, removing the wire from the hand-held device to reposition the wire with respect to at least one loop encompassing at least one of the occlusion clip and the end effector deployment device in order to disengage the occlusion clip from the end effector deployment device (para [0093, 0096, 0100, 0017]).  Furthermore, Stewart teaches “Other methods of actuation can be used to pull the sutures, such as a trigger, slider, etc.” (para [0117]).  However, Stewart fails to disclose a repositionable tab operatively coupled to a wire as claimed.  Chin teaches a medical device with a removable wire or suture (34) that extends through the elongate shaft (30) of the device and teaches the proximal end of the suture extending proximally of the elongate shaft may be attached to a pull tab (38) (para [0072]; Fig 3A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart such that a repositionable tab was coupled to the proximal end of the wire (suture 66, 68, 70, or 72) and removing the repositionable tab to reposition and remove the wire for the purpose of allowing a user to more readily grasp the proximal end of the suture when removing the sutures to release the clip.

19. Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2006/0020271), as applied to claim 59 above, in view of Michels et al. (US 2005/0273129, hereinafter “Michels”). Stewart discloses the invention substantially as claimed including inserting and withdrawing the occlusion clip and end effector deployment device through a trocar (para [0117]), as discussed above.  However, Stewart fails to disclose the trocar has a diameter of 12mm or less. Michels discloses a similar method for accessing and treating the left atrial appendage and teaches trocars commonly used for accessing the heart have a diameter of about 3 mm to 15mm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stewart such that the trocar comprised a 12mm diameter or less orifice, since such a trocar is known to be useful in the art for providing minimally invasive access to the heart and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771